—Appeal by the defendant from (1) a judgment of the Supreme Court, Queens County (Appelman, J.), rendered September 9, 1992, convicting him of criminal sale of a controlled substance in the fifth degree under Indictment No. N14127/90, upon his plea of *635guilty, and imposing sentence, and (2) an amended judgment of the same court, also rendered September 9, 1992, revoking a sentence of probation previously imposed by the same court (Browne, J.), upon a finding that he had violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of criminal sale of a controlled substance in the fifth degree under Indictment No. N10708/90.
Ordered that the judgment and amended judgment are affirmed.
Appellate review of the issues raised by the defendant was effectively waived by him as part of his plea bargain. Accordingly, the judgment and amended judgment are affirmed (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). Thompson, J. P., Sullivan, Miller, Ritter and Santucci, JJ., concur.